NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

PAOLA JIMENEZ CASTILLA; LAURA                    No. 10-71612
LILIA JIMENEZ CASTILLA,
                                                 Agency Nos. A076-356-377
               Petitioners,                      Agency Nos. A076-356-378

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Paola Jimenez Castilla and Laura Lilia Jimenez Castilla, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review due process claims de novo. Jimenez-Angeles v. Ashcroft, 291
F.3d 594, 599-600 (9th Cir. 2002). We deny in part and dismiss in part the petition

for review.

      Petitioners’ contention that the application of the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996’s (“IIRIRA”) permanent rules

to them is impermissibly retroactive is foreclosed by Jimenez-Angeles, 291 F.3d at

600-02 (IIRIRA’s elimination of suspension of deportation does not have an

impermissibly retroactive effect when applied to aliens who were placed in

removal proceedings after IIRIRA went into effect).

      Petitioners’ sole contention before the BIA was that the application of

IIRIRA violates their right to equal protection; however, petitioners fail to raise,

and therefore have waived, any challenge to the BIA’s determination that it did not

have the authority to rule on the constitutionality of laws enacted by Congress. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are

not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review petitioners’ contention that they may benefit

from the imputed physical presence of their parents because they failed to raise the

issue before the BIA and thereby failed to exhaust their administrative remedies.


                                           2                                     10-71612
See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (no jurisdiction to

review legal claims not presented before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

      Judge Berzon:

      I would instruct, prior to issuing a decision on the merits, that the parties

confer with the Ninth Circuit Mediation Office regarding whether they wish to

engage in mediation with respect to petitioner Laura Lilia Jimenez Castilla.




                                           3                                     10-71612